EXHIBIT 32.1 SARBANES OXLEY SECTION 906 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 Pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officers ofExtreme Home Staging, Inc. (the “Company”) certifies, pursuant to her knowledge, that the Company's Quarterly Report on Form 10-QSB for the quarter and nine month endedJune 30, 2008 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and that the information contained in that Form 10-QSB fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:July22, /s/ Milka Fixler President and Chief Executive Officer Chief Accounting Officer Chief Financial Officer
